DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Request of Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-23-2022 has been entered.

Claim Objections
Claim(s) 1-11 is/are objected to under 37 CFR 1.75 because of the following informalities:  
In claim 1, line 18, after "to", --form-- should be inserted.  Claims 6 and 11 include the same language.  The remaining claims are dependent upon these claims.
In claim 2, line 4, --a-- should be inserted before --difference--.  Claim 3 is dependent from claim 2.
In claim 7, line 4, --a-- should be inserted before --difference--.  
Appropriate correction is required.


	
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Claim 1, lines 18-19 recites "a change of each position of the plurality of GNSS satellites difference between the first time and the second time".  However, it is unclear what this means.  What is the word "difference" modifying?  A change difference?  A position difference?  Are the words "and a time" missing from before "difference"?  It is noted that applicant has canceled the word "time" in line 18.  Claims 6 and 11 include the same language.  The remaining claims are dependent upon these claims.
Claim 2 recites "combine the first measurement data and the second measurement data by decreasing [a] difference between first distances and second distances, the first distances being distances between the sensor terminal and each of the plurality of GNSS satellites at the second time, the second distances being distances between the sensor terminal and each of the 
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

The following is a quotation of 35 U.S.C. 112(a)/1st ¶:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(a)/1st ¶, as failing to comply with the written description requirement.  The claim(s) contains subject matter which 
Claim 1, lines 17-19 recites "combine the first measurement data and the second measurement data to combined measurement data by using a change of each position of the plurality of GNSS satellites difference between the first time and the second time".  Claims 6 and 11 include similar language.  The remaining claims are dependent upon these claims.  However, it is unclear where in the originally filed disclosure using a change of each position of the plurality of GNSS satellites between the first time and the second time is disclosed.  In ¶34, the disclosure refers to the position of each GNSS satellite, and to a distance difference of each GNSS satellite, rather than a change of each position of the plurality of GNSS satellites between the first time and the second time.  In ¶36-37, the disclosure refers to a rate of change of distance between a satellite and a sensor terminal at a first time and a rate of change of distance at a second time between a satellite and a sensor terminal, rather than a change of each position of the plurality of GNSS satellites between the first time and the second time.  
It is also unclear what the basis is for "a change of each position of the plurality of GNSS satellites" (emphasis added).  At a first time, less than five satellites are used.  At a second time, less than five satellites are used.  Together, five or more satellites are used.  Thus, there must be at least two satellites that is not received at both the first time and the second time.  It is unclear why the position of a satellite is relevant at a time where there is no 
Claim 2 recites "combine the first measurement data and the second measurement data by decreasing [a] difference between first distances and second distances, the first distances being distances between the sensor terminal and each of the plurality of GNSS satellites at the second time, the second distances being distances between the sensor terminal and each of the plurality of GNSS satellites estimated to have moved a distance estimated based satellite orbit information of each of the plurality of GNSS satellite satellites from points at the first time to the second time".  However, it is unclear where there is support for this in the originally filed disclosure.  ¶39 refers to Δx, Δy, and Δz, but this is in reference to the sensor terminal position, not the satellite position.  While there are various references to ephemeris and to satellite orbit information, it is not clear where disclosure corresponding to claim 2 is present.  Claim 7 includes similar language.  Claim 3 is dependent upon claim 2.
It is possible that this is intended to claim something like is disclosed in ¶35, but ¶35 specifies a true distance and a pseudorange, which are different values.  Than claim recites distances from a sensor terminal to each of a plurality of satellites at a second time and distances from a sensor terminal to each of a plurality of satellites after a first time is moved to a second time.  I.e. the same distance.
It is noted that  37 CFR 1.75(d)(1) requires the “claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.”  (emphasis added).  According to MPEP 608.01(o): "The use of a confusing variety of terms for the same thing should not be permitted. ... [Applicant] should make appropriate amendment of the specification whenever [application] nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims.".  If applicant properly uses language in the claims that conforms to the language presented in the specification, it would help to identify where the claim language is supported by the originally filed disclosure.

Claim Rejections - 35 USC § 103
Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze (US 2016/0349379 A1).
In regard to claim 6, Lacaze discloses:
a memory; and a processor coupled to the memory (claim 1, line 3) [where the Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention that a computer system inherently includes a processor/CPU and a memory storing the data that is currently being processed by the computer system (e.g. "What is the basic structure of a computer system?", sections "Central processing unit" and "Main memory")], the processor configured to:

combine the first measurement data and the second measurement data to for a combined measurement data by using a change of each position of the plurality of GNSS satellites difference between the first time and the second time (209, Fig. 2; ¶5; ¶29); and 
compute a position of the sensor terminal based on the combined measurement data (¶5; claim 1, line 9).
Lacaze fails to explicitly disclose a total number of satellite signals and corresponding acquired satellites is greater than or equal to five and the combined 
However, while Lacaze, in Fig. 1C, illustrates a particular example with two satellites at a first time, one satellite at a second time, and one satellite at a third time, one of ordinary skill at the art before the effective filing date of the invention would have recognized that other combinations of satellites are possible, depending on how many satellites are visible to the receiver at the particular locations, such as three satellites at a first time and three satellites at a second time.  One of ordinary skill at the art before the effective filing date of the invention would have recognized that some satellites may be visible at both location (the locations corresponding to the first measurement data at the first time and the second measurement data at the second time), such as one common satellite, which would give a total of five individual satellites.
One of ordinary skill at the art before the effective filing date of the invention would have recognized that, for the satellite in common, to use the current position of the satellite at the time of the measurement, as is standard in a GPS pseudorange equation, so a first position of the common satellite is used for the first pseudorange at the first time and a second position of the common satellite is used for a second pseudorange at the second time [it is noted that a GPS satellite travels at a speed of 3.9 km/s, and thus if there are two seconds between first measurement data and second measurement data, the satellite will have moved 7.8 km in position; and it is noted that the GPS pseudorange equation is:

    PNG
    media_image1.png
    211
    683
    media_image1.png
    Greyscale
].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the invention of Lacaze to all the permutations of fewer than the required number of satellites at adjacent times, rather than only to two satellites followed by one satellite followed by one satellite.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the position of the sensor terminal is determined.
In regard to claim 11, Lacaze discloses:
a computer (claim 1, line 3);
obtaining, from a storage device storing measurement data obtained when a sensor terminal receives satellite signals from a plurality of GNSS satellites which is greater than or equal to five snapshots, first measurement data obtained from a first part of the plurality of GNSS satellites at a first time (101, 102, 108/180, Fig. 1C; 206, Fig. 2; ¶17) and second measurement data obtained from a second part of the plurality of GNSS satellites at a second time (103, 109, Fig. 1C; 206, Fig. 2; ¶17) a number of satellites of the first part being less than five (101, 102, Fig. 1C), a number of satellite of the second part being less than five (103, Fig. 1C) [where each received satellite signal is a snapshot because only a short portion of it can be received before it is no longer 
combining the first measurement data and the second measurement data to for a combined measurement data by using a change of each position of the plurality of GNSS satellites difference between the first time and the second time (209, Fig. 2; ¶5; ¶29); and 
computing a position of the sensor terminal based on the combined measurement data (¶5; claim 1, line 9).
Lacaze fails to explicitly disclose a total number of satellite signals and corresponding acquired satellites is greater than or equal to five and the combined measurement data using a change of each position of the plurality of GNSS satellites difference between the first time and the second time. 
However, while Lacaze, in Fig. 1C, illustrates a particular example with two satellites at a first time, one satellite at a second time, and one satellite at a third time, one of ordinary skill at the art before the effective filing date of the invention would have recognized that other combinations of satellites are possible, depending on how many satellites are visible to the receiver at the particular locations, such as three satellites at a first time and three satellites at a second time.  One of ordinary skill at the art before 
One of ordinary skill at the art before the effective filing date of the invention would have recognized that, for the satellite in common, to use the current position of the satellite at the time of the measurement, as is standard in a GPS pseudorange equation, so a first position of the common satellite is used for the first pseudorange at the first time and a second position of the common satellite is used for a second pseudorange at the second time [it is noted that a GPS satellite travels at a speed of 3.9 km/s, and thus if there are two seconds between first measurement data and second measurement data, the satellite will have moved 7.8 km in position; and it is noted that the GPS pseudorange equation is:

    PNG
    media_image1.png
    211
    683
    media_image1.png
    Greyscale
].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the invention of Lacaze to all the permutations of fewer than the required number of satellites at adjacent times, rather than only to two satellites followed by one satellite followed by one satellite.
.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze (US 2016/0349379 A1) in view of Brown (US 5,225,842 A).
Lacaze discloses:
a sensor terminal/computing device (100, Fig. 1C) that includes a memory; and a processor coupled to the memory (claim 1, line 3) configured to receive satellite signals from a plurality of GNSS satellites which is greater than or equal to five snapshots (Fig. 1C) [where the Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention that a computer system inherently includes a processor/CPU and a memory storing the data that is currently being processed by the computer system (e.g. "What is the basic structure of a computer system?", sections "Central processing unit" and "Main memory"); and where each received satellite signal is a snapshot because only a short portion of it can be received before it is no longer visible (for example, see Fig. 1C, where each satellite is only visible at a single reception time and not at the other reception times)], the processor configured to:
obtain, from a storage device storing measurement data obtained when a sensor terminal receives satellite signals from a plurality of GNSS satellites which is greater than or equal to five snapshots, first measurement data obtained from a first part of the plurality of GNSS satellites at a first time (101, 102, 108/180, Fig. 1C; 206, Fig. 2; ¶17) 
combine the first measurement data and the second measurement data to for a combined measurement data by using a change of each position of the plurality of GNSS satellites difference between the first time and the second time (209, Fig. 2; ¶5; ¶29); and 
compute a position of the sensor terminal based on the combined measurement data (¶5; claim 1, line 9).
Lacaze fails to explicitly disclose a total number of satellite signals and corresponding acquired satellites is greater than or equal to five and the combined measurement data using a change of each position of the plurality of GNSS satellites difference between the first time and the second time; and fails to disclose a sensor terminal with a first measure and a first processor coupled to the first memory for performing the receiving that is separate from a computing device that includes a 
However, while Lacaze, in Fig. 1C, illustrates a particular example with two satellites at a first time, one satellite at a second time, and one satellite at a third time, one of ordinary skill at the art before the effective filing date of the invention would have recognized that other combinations of satellites are possible, depending on how many satellites are visible to the receiver at the particular locations, such as three satellites at a first time and three satellites at a second time.  One of ordinary skill at the art before the effective filing date of the invention would have recognized that some satellites may be visible at both location (the locations corresponding to the first measurement data at the first time and the second measurement data at the second time), such as one common satellite, which would give a total of five individual satellites.
One of ordinary skill at the art before the effective filing date of the invention would have recognized that, for the satellite in common, to use the current position of the satellite at the time of the measurement, as is standard in a GPS pseudorange equation, so a first position of the common satellite is used for the first pseudorange at the first time and a second position of the common satellite is used for a second pseudorange at the second time [it is noted that a GPS satellite travels at a speed of 3.9 km/s, and thus if there are two seconds between first measurement data and second measurement data, the satellite will have moved 7.8 km in position; and it is noted that the GPS pseudorange equation is:

    PNG
    media_image1.png
    211
    683
    media_image1.png
    Greyscale
].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the invention of Lacaze to all the permutations of fewer than the required number of satellites at adjacent times, rather than only to two satellites followed by one satellite followed by one satellite.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the position of the sensor terminal is determined.
	Brown teaches offloading the positioning calculation to a computer system (40, Fig. 1) remote from the sensor terminal  that receives the satellite signal (20, Fig. 1) in order to reduce the cost of the sensor terminal (col. 4, lines 49-59) [where each of the sensor terminal and computer system will have its own processor and associated memory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to reduce the cost of the sensor terminals.
.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze and Brown, as applied to claim 1, above, and further in view of van Diggelen '840 (US 2006/0111840 A1), and over Lacaze, as applied to claim 6, above, and further in view of Brown and van Diggelen '840.
In regard to claim 4, Lacaze and Brown fail to disclose the second processor is configured to use position information of a relay device that has received a snapshot GNSS signal transmitted by the sensor terminal. 
Brown further teaches the measurements are relayed to the computer system via cellular radio (col. 6, lines 34-42).
van Diggelen '840 teaches in calculating the pseudorange, use position information of a relay device that has received a snapshot GNSS signal transmitted by a sensor terminal (¶37; ¶64) [where the pseudorange integer is determined using an approximate position, and that approximate position can be that of a cellular base station (¶37, lines 12-13), which corresponds to the claimed relay device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement determination of the pseudorange value.

In regard to claim 9, Lacaze fails to disclose a sensor terminal with a first measure and a first processor coupled to the first memory for performing the receiving that is separate from a computing device that includes a second memory and a second processor coupled to the second memory for performing the obtaining, combining, and computing; and the second processor is configured to use position information of a relay device that has received a snapshot GNSS signal transmitted by the sensor terminal. 
	Brown teaches offloading the positioning calculation to a computer system (40, Fig. 1) remote from the sensor terminal  that receives the satellite signal (20, Fig. 1) in order to reduce the cost of the sensor terminal (col. 4, lines 49-59) [where each of the sensor terminal and computer system will have its own processor and associated memory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to reduce the cost of the sensor terminals.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the position of low-cost sensor terminals is determined.
Brown further teaches the measurements are relayed to the computer system via cellular radio (col. 6, lines 34-42).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement determination of the pseudorange value.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the pseudorange value is determined.

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze and Brown, as applied to claim 1, above, and further in view of van Diggelen '840 and Korneluk (US 2007/0132639 A1), and over Lacaze, as applied to claim 6, above, and further in view of Brown, van Diggelen '840, and Korneluk.
In regard to claim 5, Lacaze and Brown fail to disclose the second processor is configured to use RSSIs in three or more relay devices that have received a snapshot GNSS signal transmitted by the sensor terminal. 
Brown further teaches the measurements are relayed to the computer system via cellular radio (col. 6, lines 34-42).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement determination of the pseudorange value.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the pseudorange value is determined.
Korneluk teaches determining an approximate position using RSSIs in three or more relay devices that have received a snapshot GNSS signal transmitted by the sensor terminal (¶13, lines 42-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement determination of the approximate position, based on van Diggelen '840's express suggestion to look to position estimation techniques known in the art.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the approximate position is determined.
claim 10, Lacaze fails to disclose a sensor terminal with a first measure and a first processor coupled to the first memory for performing the receiving that is separate from a computing device that includes a second memory and a second processor coupled to the second memory for performing the obtaining, combining, and computing; and the second processor is configured to in calculating the pseudorange, use RSSIs in three or more relay devices that have received a snapshot GNSS signal transmitted by the sensor terminal.
Brown further teaches the measurements are relayed to the computer system via cellular radio (col. 6, lines 34-42).
van Diggelen '840 teaches in calculating the pseudorange, use position information of a relay device that has received a snapshot GNSS signal transmitted by a sensor terminal (¶37; ¶64) [where the pseudorange integer is determined using an approximate position, and that approximate position can be that of a cellular base station (¶37, lines 12-13), which corresponds to the claimed relay device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement determination of the pseudorange value.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the pseudorange value is determined.
Brown further teaches the measurements are relayed to the computer system via cellular radio (col. 6, lines 34-42).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement determination of the pseudorange value.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the pseudorange value is determined.
Korneluk teaches determining an approximate position using RSSIs in three or more relay devices that have received a snapshot GNSS signal transmitted by the sensor terminal (¶13, lines 42-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement determination of the approximate position, based on van Diggelen '840's express suggestion to look to position estimation techniques known in the art.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the approximate position is determined.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze and Brown, as applied to claim 1, above, and further in view of Sheynblat (CA 2557823 C).
Lacaze further discloses the processor is configured to calculate, using satellite coordinates obtained from satellite orbit information of each GNSS satellite and a pseudorange between each GNSS satellite and the sensor terminal calculated from the first measurement data and the second measurement data, a position (¶5); and the processor is configured to calculate the position of the sensor terminal by minimizing a mean square error [using a Kalman filter or other mechanism] (abstract, final three lines). 
Lacaze and Brown fail to disclose combining the first measurement data and the second measurement data by decreasing [a] difference between first distances and second distances, the first distances being distances between the sensor terminal and each of the plurality of GNSS satellites at the second time, the second distances being distances between the sensor terminal and each of the plurality of GNSS satellites estimated to have moved a distance estimated based satellite orbit information of each of the plurality of GNSS satellite satellites from points at the first time to the second time; and the use of a least squares method.
Sheynblat teaches combine the first measurement data and the second measurement data by decreasing [a] difference between first distances and second distances, the first distances being distances between the sensor terminal and each of the plurality of GNSS satellites at the second time, the second distances being distances between the sensor terminal and each of the plurality of GNSS satellites  ̇ x (where equation 2 is an example) is solved using the least-square method of equation 3.  Equation 4 is of the form Z = H  ̇ x, and thus will also be solved using the least squares method of equation 3. Equation 4 of Sheynblat is equivalent to the equation in Fig. 7 of applicant's disclosure, which is a least square method corresponding to applicant's ¶35].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the position calculation using a position calculation method known in the art, such as the equation of Sheynblat.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the position is calculated.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze, as applied to claim 6, above, and further in view of Sheynblat (CA 2557823 C).
Lacaze further discloses the processor is configured to calculate, using satellite coordinates obtained from satellite orbit information of each GNSS satellite and a pseudorange between each GNSS satellite and the sensor terminal calculated from the first measurement data and the second measurement data, a position (¶5).

Sheynblat teaches combine the first measurement data and the second measurement data by decreasing [a] difference between first distances and second distances, the first distances being distances between the sensor terminal and each of the plurality of GNSS satellites at the second time, the second distances being distances between the sensor terminal and each of the plurality of GNSS satellites estimated to have moved a distance estimated based satellite orbit information of each of the plurality of GNSS satellite satellites from points at the first time to the second time (p. 2, equation 3; p. 3, equation 3; p. 8, equation 4) [where equations 2 and 3 show that an equation in the form Z = H  ̇ x (where equation 2 is an example) is solved using the least-square method of equation 3.  Equation 4 is of the form Z = H  ̇ x, and thus will also be solved using the least-square method of equation 3. Equation 4 of Sheynblat is equivalent to the equation in Fig. 7 of applicant's disclosure, which is a least square method corresponding to applicant's ¶35].

Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the position is calculated.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze, as applied to claim 6, above, and further in view of Gounon (US 2003/0048220 A1).
Lacaze further discloses the processor is configured to calculate the position of the sensor terminal by minimizing a mean square error [using a Kalman filter or other mechanism] (abstract, final three lines). 
Lacaze fails to disclose a least squares method.
Gounon teaches using a least squares method to minimize a mean square error (¶92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the minimization of the mean square error using a mechanism other than a Kalman filter, as explicitly suggested by Lacaze.


The following reference(s) is/are also found relevant:
Kyrtsos (US 5,452,211 A), which teaches determining a position of a receiver by acquiring less than the requisite number of satellites at any given time by combining measurements over more than one time (Fig. 10; col. 11-12).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Response to Arguments
Applicant’s arguments on p. 8-9, with respect to the objections and 35 USC 112 rejection(s), have been fully considered and are persuasive.  The objections/rejections have been withdrawn.
Applicant’s arguments on p. 9-11, with respect to the prior art rejection(s) have been fully considered but they are not persuasive. 
Applicant argues that the combination does not teach the newly amended claim language.  However, as detailed in the rejections, above, all of the recited features are taught in the combination.

 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648